Citation Nr: 0208977	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-05 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for a right wrist disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1997 decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. In a December 1990 decision, the Board last denied 
entitlement to service connection for a right wrist 
disability.  

2. The evidence received subsequent to the December 1990 
decision of the Board is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The December 1990 Board decision, which denied service 
connection for a right wrist disability, is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the December 1990 
Board decision, which denied service connection for a right 
wrist disability, is not new and material and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a right wrist disability have not been 
met.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (a) (2001) 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case. 

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  Also, in a letter 
dated in March 2001 the RO notified the veteran of the 
contents of the VCAA.  The RO has obtained all pertinent, 
available evidence and the veteran was given a VA examination 
during the appeal period.  The Board finds that the VA has 
fulfilled its duties under the VCAA and the implementing 
regulations and the current decision is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001).  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Background

The evidence of record at the time of the December 1990 Board 
decision is briefly summarized.  The service medical records 
show that the veteran was seen at the dispensary in April 
1959 for a partial right wrist drop.  An examination showed 
weakness of the flexors of the fingers and extensors.  He 
subsequently was issued a wrist strap and received physical 
therapy.  When evaluated at the orthopedic clinic in May 1959 
it was reported that his strength was much improved and 
physical therapy was discontinued.  The separation 
examination showed no abnormality of the right wrist.

A VA examination conducted in October 1960 showed no 
abnormality of the right wrist.  Received in December 1980 
were several statements from friends and individuals who had 
worked with the veteran beginning in 1967.  These statements 
are to the effect that he had problems with his right wrist 
since 1967.  A letter from the veteran's wife is to the 
effect that she they had been married for 16 years during 
which time the veteran had problems with his right wrist.  A 
VA examination was conducted in March 1981.  At that time the 
diagnosis was weakness of the right wrist claimed but not 
found.  A VA examination was conducted in December 1982.  At 
that time the diagnosis was right wrist condition not 
explained on examination, no disability noted.  

In May 1983 the Board denied service connection for a right 
wrist disability.  At that time the Board determined that the 
inservice right wrist complaints were acute and transitory in 
nature with no right wrist disorder demonstrated during VA 
examinations.  This decision is final.  38 U.S.C.A. § 7104 
(West 1991). Subsequently received was a May 1983 statement 
from a private physician which is to the effect that he had 
been treating the veteran for distal right radio-ulnar joint 
arthritis with normal x-rays.  The veteran received 
intermettent treatment at a VA facility for right wrist 
complaints from 1984 to 1986.  A December 1986 bone scan 
showed finding indicative of degenerative joint disease of 
the right wrist.  

In November 1987 the Board denied service connection for a 
right wrist disorder.  At that time the Board determined that 
the evidence received subsequent to the May 1983 Board 
decision did not materially alter the evidentiary basis on 
which that decision was predicated.  The November 1987 the 
Board decision is final.  38 U.S.C.A. § 7104.

Subsequently received were VA medical records dated from 1981 
to 1990 showing treatment for several problems, including 
right wrist complaints beginning in 1982. Degenerative joint 
disease of the right wrist was subsequently diagnosed.  In 
December 1990 the Board denied service connection for a right 
wrist disorder.  At that time the Board determined that the 
evidence received since the November 1987 Board decision did 
not show that a chronic right wrist disorder was demonstrated 
during service or that such a disability was otherwise 
related to service.  The Board found that the evidentiary 
basis was essentially unchanged from November 1987.  The 
December 1990 decision is final.  38 U.S.C.A. § 7104.  The 
evidence received since the December 1990 Board decision 
includes private medical records dated in 1981 and 1983 which 
show treatment for early arthritis of the right wrist in 
August 1981.  Also of record are private reports showing 
treatment in 1995 for a left wrist disorder and in 1998 for a 
right wrist disorder.  X-rays of the right wrist, dated in 
April 1998, showed mild degenerative changes. 

An examination was conducted by VA in August 1999.  At that 
time, the veteran reported that in 1959 he awoke one morning 
with weakness in his right wrist, which was diagnosed as a 
right wrist drop.  He was treated with physical therapy and 
eventually improved.  At the time of his discharge his wrist 
had improved but he still had a little bit of pain and 
weakness in his right hand.  He currently complained of 
occasional pain and weakness in the right wrist.  X-rays of 
the right wrist showed a very faint cystic change in the 
right lunate bone.  The diagnosis was cystic changes of the 
right wrist with weakness in the right hand by history.  The 
examiner stated that according to the veteran he had a 
problem with his right wrist while in service, which mainly 
manifested itself in weakness and the inability to move.  He 
was treated by physical therapy.  The examiner indicated that 
such a history and treatment suggested more neurological 
problems, as temporary nerve palsy rather than vascular 
necrosis of the lunate bone.  He was seen at the VA in the 
1980s approximately 20 years after service.  The examiner 
rendered an opinion that it was very difficult to establish a 
connection between the complaints that began during the 
1980's and problems relating to the complaints at the time of 
the veteran's military service.  

An examination was performed at a private facility in 
November 1999.  This evaluation showed arthritis in the right 
wrist.  VA outpatient treatment records, dated from the late 
1990s to 2001 show that the veteran received treatment for 
various disorders.  

Analysis

To summarize, the veteran's statements are considered to be 
competent evidence when describing the symptoms associated 
with his right wrist disorder.  However, when the 
determinative issue involves a question of medical causation 
or diagnosis, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The evidence 
does not show that the veteran possesses medical expertise 
and it is not contended otherwise. 

In this regard, the pertinent medical evidence received since 
the December 1990 Board decision shows the presence of early 
arthritis of the right wrist in 1981.  This diagnosis is 
approximately two years earlier than the previously 
established diagnosis in 1983.  However, it is still more 
than 20 years after service.  The remaining medical records 
show continued treatment for right wrist complaints again 
many years after service.  These treatment records do not 
show a relationship between any current right wrist disorder 
and the veteran's military service.  Additionally, a VA 
examiner in August 1999 was unable to render an opinion 
regarding any such relationship.  The Board finds that the 
additional evidence is essentially cumulative or redundant in 
nature.  Accordingly it is the judgment of the Board that the 
additional evidence received since the December 1990 Board 
decision is not new and material and the claim is not 
reopened.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for a 
right wrist disorder is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

